Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretations
Note: the examiner is interpreting the cloud game server to be a video streaming server as the claims does not require any limitations regarding game play/control. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffin (US 2018/0014049 A1).
1. Griffin discloses a method for performing client side latency enhancement with aid of cloud game server side image orientation control [0022], the method comprising: 

utilizing a network interface circuit in the client device to notify a cloud game server of the client device orientation [0018], [0022], [0024]; 
utilizing the cloud game server to generate pre-rotated video contents of a cloud game in advance for the client device according to the client device orientation, for being output to the client device through video streaming, wherein the pre-rotated video contents correspond to the client device orientation [0022], [0024]; and 
utilizing the network interface circuit to receive the pre-rotated video contents through the video streaming and buffering the pre-rotated video contents in a video buffer, for being output to a display panel and displayed on the display panel [0022], [0024], [0026].
2. Griffin discloses the method of claim 1, wherein the step of utilizing said at least one orientation-related sensor in the client device to detect the client device orientation of the client device further comprises: obtaining sensing information from said at least one orientation-related sensor, wherein the sensing information comprises one or a combination of motion sensing information, location sensing information, position sensing information and environment sensing information; and performing calculation at least according to the sensing information to determine the client device orientation [0014], [0024].
3. Griffin discloses the method of claim 1, wherein said at least one orientation-related sensor comprises one or a combination of a gyroscope, a magnetometer and a camera [0014].
4. Griffin discloses the method of claim 1, wherein the step of utilizing the network interface circuit in the client device to notify the cloud game server of the client device orientation further comprises: utilizing the network interface circuit to transmit an orientation index to the cloud game 
5. Griffin discloses the method of claim 1, wherein during the video streaming, the cloud game server encodes the pre-rotated video contents to generate encoded results of the pre-rotated video contents, and the client device decodes the encoded results to obtain the pre-rotated video contents in a streaming technology where the client device renders video from the video server [0014], [0024].
6. Griffin discloses the method of claim 1, wherein the step of utilizing the cloud game server to generate the pre-rotated video contents of the cloud game in advance for the client device according to the client device orientation further comprises: utilizing the cloud game server to rotate video contents of the cloud game in advance for the client device according to the client device orientation to generate the pre-rotated video contents, for being output to the client device through the video streaming [0022], [0024].
7. Griffin discloses the method of claim 1, wherein the step of utilizing the cloud game server to generate the pre-rotated video contents of the cloud game in advance for the client device according to the client device orientation further comprises: utilizing the cloud game server to directly generate the pre-rotated video contents corresponding to the client device orientation, for being output to the client device through the video streaming [0022], [0024].
8. Griffin discloses the method of claim 1, wherein the step of utilizing the network interface circuit to receive the pre-rotated video contents through the video streaming and buffering the pre-rotated video contents in the video buffer further comprises: utilizing the network interface circuit to receive the pre-rotated video contents through the video streaming and buffering the pre-rotated video contents in the video buffer without rotating the pre-rotated video contents buffered in the video buffer, for being output to the display panel and displayed on the display panel [0022], [0024].

10. Griffin discloses the method of claim 9, wherein the first client device orientation and the second client device orientation belong to landscape orientations of the client device, and are detected at different time points, respectively (i.e. landscape orientation relative to the ground), [0014].
11. Griffin discloses the method of claim 9, wherein the step of utilizing the cloud game server to generate the other pre-rotated video contents of the cloud game in advance for the client device according to the second client device orientation further comprises: utilizing the cloud game server to rotate other video contents of the cloud game in advance for the client device according to the second client device orientation to generate the other pre-rotated video contents, for being output to the client device through the video streaming [0022], [0024].
12. Griffin discloses the method of claim 9, wherein the step of utilizing the cloud game server to generate the other pre-rotated video contents of the cloud game in advance for the client device according to the second client device orientation further comprises: utilizing the cloud game server to 
13. Griffin discloses the method of claim 1, wherein the client device orientation represents a first client device orientation of the client device; and the method further comprises: utilizing said at least one orientation-related sensor in the client device to detect a second client device orientation of the client device, wherein the client device has been rotated from the first client device orientation to the second client device orientation; utilizing the network interface circuit in the client device to notify the cloud game server of the second client device orientation; utilizing the cloud game server to prepare other video contents of the cloud game according to the second client device orientation without rotating the other video contents of the cloud game in advance for the client device, for being output to the client device through the video streaming; and utilizing the network interface circuit to receive the other video contents through the video streaming and buffering the other video contents in the video buffer, for being output to the display panel and displayed on the display panel [0014, [0022], [0024].
14. Griffin discloses the method of claim 13, wherein the first client device orientation and the second client device orientation belong to portrait orientations of the client device, and are detected at different time points, respectively [0014].

15. Griffin discloses a host processor within an electronic device, applicable to performing client side latency enhancement with aid of cloud game server side image orientation control [0017], the host processor comprising: 
a core circuit, arranged to control the host processor, for controlling operations of the electronic device, wherein the electronic device is used as a client device, and under control of the core circuit, the host processor performs interaction control of the client device to perform client side latency enhancement with aid of cloud game server side image orientation control [0022], [0024]; 

a bus interface circuit, coupled to the core circuit, arranged to couple at least one component to the host processor through a bus, wherein said at least one component comprises at least one orientation-related sensor in the client device [0031]; 
wherein: 
the host processor utilizes said at least one orientation-related sensor to detect a client device orientation of the client device [0014], [0024]; 
the host processor utilizes a network interface circuit in the client device to notify a cloud game server of the client device orientation [0022], [0024];
the host processor utilizes the cloud game server to generate pre-rotated video contents of a cloud game in advance for the client device according to the client device orientation, for being output to the client device through video streaming, wherein the pre-rotated video contents correspond to the client device orientation [0022], [0024]; and 
the host processor utilizes the network interface circuit to receive the pre-rotated video contents through the video streaming and buffers the pre-rotated video contents in a video buffer, for being output to the display panel and displayed on the display panel [0022], [0024], [0026].
16. Griffin discloses the host processor of claim 15, wherein the host processor obtains sensing information from said at least one orientation-related sensor, wherein the sensing information comprises one or a combination of motion sensing information, location sensing information, position sensing information and environment sensing information; and the host processor performs calculation at least according to the sensing information to determine the client device orientation [0014], [0024].
17. Griffin discloses the host processor of claim 15, wherein said at least one orientation-related sensor comprises one or a combination of a gyroscope, a magnetometer and a camera [0014].

19. Griffin discloses the host processor of claim 15, wherein during the video streaming, the cloud game server encodes the pre-rotated video contents to generate encoded results of the pre-rotated video contents, and the client device decodes the encoded results to obtain the pre-rotated video contents in a streaming technology where the client device renders video from the video server [0014], [0024].
20. Griffin discloses the host processor of claim 15, wherein the host processor utilizes the cloud game server to rotate video contents of the cloud game in advance for the client device according to the client device orientation to generate the pre-rotated video contents, for being output to the client device through the video streaming [0022], [0024].
21. Griffin discloses the host processor of claim 15, wherein the host processor utilizes the cloud game server to directly generate the pre-rotated video contents corresponding to the client device orientation, for being output to the client device through the video streaming [0022], [0024].
22. Griffin discloses the host processor of claim 15, wherein the host processor utilizes the network interface circuit to receive the pre-rotated video contents through the video streaming and buffers the pre-rotated video contents in the video buffer without rotating the pre-rotated video contents buffered in the video buffer, for being output to the display panel and displayed on the display panel [0022], [0024].
23. Griffin discloses the host processor of claim 15, wherein the client device orientation represents a first client device orientation of the client device, wherein: the host processor utilizes said at least one orientation-related sensor in the client device to detect a second client device orientation of 
24. Griffin discloses the host processor of claim 23, wherein the first client device orientation and the second client device orientation belong to landscape orientations of the client device, and are detected at different time points, respectively (i.e. landscape orientation relative to the ground), [0014].
25. Griffin discloses the host processor of claim 23, wherein the host processor utilizes the cloud game server to rotate other video contents of the cloud game in advance for the client device according to the second client device orientation to generate the other pre-rotated video contents, for being output to the client device through the video streaming [0022], [0024].
26. Griffin discloses the host processor of claim 23, wherein the host processor utilizes the cloud game server to directly generate the other pre-rotated video contents corresponding to the second client device orientation, for being output to the client device through the video streaming [0022], [0024].
27. Griffin discloses the host processor of claim 15, wherein the client device orientation represents a first client device orientation of the client device, wherein: the host processor utilizes said at least one orientation-related sensor in the client device to detect a second client device orientation of 
28. Griffin discloses the host processor of claim 27, wherein the first client device orientation and the second client device orientation belong to portrait orientations of the client device, and are detected at different time points, respectively [0014].
29. Griffin discloses a processing circuit comprising the host processor of claim 15, further comprising: said at least one orientation-related sensor; and the network interface circuit [0017]-[0018].
30. Griffin discloses the processing circuit of claim 29, wherein the processing circuit comprises: the video buffer, arranged to buffer frame information, wherein the frame information comprises the pre-rotated video contents; wherein the video buffer is implemented to be an internal buffer or an external buffer of the host processor [0026].
31. Griffin discloses the electronic device comprising the host processor of claim 15, wherein the electronic device comprises: a processing circuit, comprising: the host processor; said at least one orientation-related sensor; and the network interface circuit; and the display panel, coupled to the host processor, arranged to display information [0017]-[0018].
32. Griffin discloses the electronic device of claim 31, wherein the processing circuit comprises: the video buffer, arranged to buffer frame information, wherein the frame information comprises the 

33-35. Griffin discloses a cloud game server, applicable to performing client side latency enhancement with aid of cloud game server side image orientation control, the cloud game server comprising: at least one processor, arranged to control operations of the cloud game server, wherein under control of said at least one processor, the cloud game server performs game control and selectively performs image rotation for a client device to perform client side latency enhancement with aid of cloud game server side image orientation control; and a network interface circuit, arranged to couple the cloud game server to the client device through at least one network; wherein: at least one orientation-related sensor in the client device is configured to detect a client device orientation of the client device; the client device is configured to notify a cloud game server of the client device orientation; the cloud game server is configured to generate pre-rotated video contents of a cloud game in advance for the client device according to the client device orientation, for being output to the client device through video streaming, wherein the pre-rotated video contents correspond to the client device orientation; and the client device is configured to receive the pre-rotated video contents through the video streaming and buffer the pre-rotated video contents in a video buffer, for being output to a display panel and displayed on the display panel as similarly discussed above.
34. Griffin discloses the cloud game server of claim 33, wherein the cloud game server is configured to rotate video contents of the cloud game in advance for the client device according to the client device orientation to generate the pre-rotated video contents, for being output to the client device through the video streaming [0024].
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Seng H Lim/Primary Examiner, Art Unit 3715